department of the treasury ah internal_revenue_service p o box irs cincinnati oh release number release date uil code dollar_figure-00 date date employer id number contact person id number contact telephone number form you must file tax_year dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service p o box irs cincinnati oh legend x date y state z date of incorporation dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code on x you attest that you were incorporated on z in y you also attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to engage otherwise than as an insubstantial part of your activities that in themselves are not in furtherance of one or more exempt purposes that your organizing document contains the dissolution provision required under sec_501 and that your organizing document contains the provisions required by sec_508 or that your organizing document does not need to include the provisions required by sec_508 because you rely on the operation of state law in your particular state to meet the requirements of sec_508 you attest that you are organized and operated exclusively to further charitable purposes and that you have not conducted and will not conduct prohibited activities under sec_501 letter rev catalog number 47630w specifically you attest you will e e e e e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during review of your application detailed information was requested supplemental to the above attestations this information shows that you are formed to manage a common interest development you describe yourself as a non-profit homeowners_association specifically you look after the well-being of a condominium complex and collect monthly fees from owners of the condominiums to cover common costs law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest revrul_70_186 1970_1_cb_128 held that a nonprofit organization formed to preserve and improve a lake used extensively as a public recreational facility qualifies for exemption under sec_501 of the code revrul_75_286 1975_2_cb_210 held that a nonprofit organization with membership limited to the residents and business operators within a city block and formed to preserve and beautify the public areas in the block thereby benefiting the community as a whole as well as enhancing the members' property rights will not qualify for exemption under sec_501 of code because the organization was organized and operated for the benefit of private interests by enhancing the value of members' property letter rev catalog number 47630w revrul_78_85 1978_1_cb_150 held that a nonprofit organization with membership open to the general_public that was formed by residents of a city to help preserve beautify and maintain a public park located in the city and whose support is derived from membership dues and contributions from the general_public is operated exclusively for charitable purposes and qualifies for exemption under sec_501 of the code in benedict ginsberg and adele w 46_tc_47 exemption was retroactively revoked from a corporation organized to conduct the dredging of certain waterways it was held that the corporation was organized and operated primarily for the benefit of those persons owning property adjacent to the waterways dredged rather than for public or charitable purposes application of law your activities of managing the common interest development of a condominium complex and collecting monthly fees from owners to cover common costs provides direct benefits to private individuals that are more than insubstantial in nature for this reason you are not operating exclusively for exempt purposes as described in sec_1_501_c_3_-1 as a result you do not satisfy the operational_test requirement to be recognized as exempt under sec_501 of the code and are not described in sec_501 of the code the group of parents in revrul_69_175 provided a cooperative service for themselves and thus served their own private interests like that organization you were formed to provide benefits to your condominium_owners in your case your activities consist of operating a homeowner’s association for a condominium complex by collecting monthly fees from owners of the condominiums to cover common costs looking after a condominium complex and providing a mechanism for condominium_owners to cover common costs serves a private rather than a public interest sec_1_501_c_3_-1 i states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest you are dissimilar to the organizations described in revrul_70_186 and in the sense that you not engaged in preserving or maintaining public property rather you are similar to the organizations described in revrul_75_286 and in benedict ginsberg and adele w ginsberg in that your activities serve private rather than public interests you activities are limited to collecting monthly fees from owners of the condominiums to cover common costs covering the common cost of condominium_owners serves their private interests this is not useful and beneficial to the general_public as a whole conclusion based on the above facts and analysis you are not operated exclusively for a sec_501 purpose because you further the private interests of your members therefore you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with letter rev catalog number 47630w e e e e anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47630w you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
